Title: Samuel E. Mifflin to Thomas Jefferson, [ca. 26 September 1814]
From: Mifflin, Samuel E.
To: Jefferson, Thomas


            Philadela  No 179 Chesnut St at Ann Em opposite the State Houseca. 26 Sept. 1814
          I wish to know of you Sir, whether you recollect to have observed during the American War, by the then general Thomas Mifflin any opposition to have been made to the sanctity and spirit of General Washington Whether that opposition and the eternal spring of patriotism given to the American breast by the genius the valour the intelligence and the virtue of Mifflin did not rescue this Country from impending destruction and from impending devastation in all it’s borders:
			 Whether the valour and of Thomas Mifflin did not shine conspicuous before the eternal spirit and whether his fame has not been injured by the indigence of the quaker Society, whether the little want of principle of virtue of
			 intelligence an of liberality in the State of which he was a member has not or  whether the envy and enmity of private families have not infringed upon his rights and glory and whether the vanity of others, Virginians as well as Pennsylvanians, You as well as General Washington whose passions whose sentiments may have been actuated upon by others, has not served to form a thick voluminous dark threatning impenetrable cloud, which has served to obscure the as most resplendent rays of one of the brightest suns that ever was created in the Hemisphere of true of unequalled unparallelled unconquerable patriotism You must know Sir, for I will inform you, by this letter which, I hope you will read for the  sake of your manners as a man of Your genius as a Philosopher of your virtue as an american citizen & that the one of the most conspicuous of any that Pennsylvania is changing in habits in manners & in religion that the Mifflin family are determined to bring about a revolution in their sentiments or perish in the attempt for that their name (that of the Mifflins) shall no longer be held at the whims the caprices and the frowns of others for Pennsylvania shall rise some parts of her in virtue in honour in intelligence and in renown and this by the virtue of the Mifflin family alone if General Mifflin whose virtues rise conspicuous in the canopy of heaven has not had justice done Justice shall yet be done him; for I will rescue this country of the United States of America including the boundless regions of Louisiana which you were inquisitive  in purchasing together with the indigent John Randolph  who supported you in that measure during Your illustrious and ever memorable administration from the eternal disgrace of the contempt of the inspired the glorious the illustrious Mifflin, Sir, I declare before the canopy of heaven that he was a greater a more illustrious a more virtuous a more truly benevolent patriotick charater than has been any American that ever existed (and if we accept except them shurly none others are nearly equal) not even excepting You the illustrious Jefferson or General Washington.
          your frienS. E. Mifflin
        